Citation Nr: 0813866	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-20 862A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for unspecified 
disability associated with chemical solvent exposure.

4.  Entitlement to service connection for arthritis of the 
left hip.

5.  Entitlement to service connection for arthritis of the 
right hip.

6.  Entitlement to service connection for arthritis of the 
left knee.

7.  Entitlement to service connection for arthritis of the 
right knee.

8.  Entitlement to service connection for arthritis of the 
left hand.

9.  Entitlement to service connection for arthritis of the 
right hand.

10.  Entitlement to service connection for neuropathy of the 
left hand.

11.  Entitlement to service connection for neuropathy of the 
right hand.

12.  Entitlement to service connection for neuropathy of the 
left foot.

13.  Entitlement to service connection for neuropathy of the 
right foot.

14.  Entitlement to service connection for a sleep 
disability.

15.  Entitlement to service connection for lower urinary 
tract symptoms, to include microhematuria, pyuria, and 
urgency incontinence (claimed as prostate condition with 
urinary incontinence).

16.  Entitlement to an initial rating in excess of 40 percent 
for duodenal ulcer with vagotomy and pyloroplasty.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1941 to June 1944. 

2.  The RO has notified the Board that the appellant died in 
October 2007. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed.




		
JACQUELNE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


